PER CURIAM :
Los hechos de este caso son similares a los de Pueblo v. González Charón, 83 D.P.R. 450 (1961). Aquí un Agente de Rentas Internas observa cuando el acusado camina por una calle de Santurce con una bolsa de papel conteniendo un envase de cristal. El acusado iba dando medios pasos,, casi borracho y cuando vio al agente que iba en un vehículo, del gobierno soltó el envase y echó a correr, pero el agente: lo alcanzó y volvieron al sitio donde había tirado el mencio--nado envase. Allí el agente examinó el contenido y encontrói que era ron caña y que el envase no tenía adheridos los co-rrespondientes sellos de rentas internas.
El apelante levanta como único error el que el tribunal de instancia declarara sin lugar una moción sobre supresión de evidencia. Sostiene que el registro fue ilegal.
En Pueblo v. González Charón, supra, resolvimos que en casos como el de autos no entra en juego la garantía cons-titucional contra allanamiento y registros ilegales, ya que tal garantía no cubre la incautación de evidencia abandonada o arrojada a un campo abierto o a la vía pública.

Se confirma la sentencia apelada.